DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Response to Amendment
This Office action is in response to amendment filed 5 May 2021.  Claims 1-20 are pending.  

		Priority
Applicant’s claim for the benefit of prior-filed applications
15/456,294 filed 3/10/2017, now patent 10147193 issued 12/04/2018.
15/693,446 filed 8/31/2017, now patent 10067509 issued 9/04/2018.
15/796,769 filed 10/28/2017, now patent 10311312 issued 6/04/2019.
under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1-20 receive priority to application 15/693,446 filed 8/31/2017.

Response to Arguments
Applicant’s arguments, see pgs. pgs. 6-7 of remarks, filed 5-05-2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are moot.  A new ground(s) of rejection is made in light of the newly amended claim limitations of the instant application. 
Regarding the rejections of claims 1-20, Applicant argues, see pgs. 6-7 of remarks, “The amended claims presented herein include, "apply[ing] a range of different dilation rates to the feature map to produce a final feature map maintaining a resolution corresponding to training labels." As such, the prior art, including Chen and Yang, fails to disclose the presently claimed embodiments”. Chen does disclose "apply[ing] a range of different dilation rates to the feature map to produce a final feature map maintaining a resolution corresponding to training labels". See updated 35 U.S.C. 103 rejection below. 
Applicant further argues that, “Zitnick and Brand fail to disclose or suggest the elements of the currently pending claims missing from Chen and Yang as explained above”. As mentioned above, Chen does disclose "apply[ing] a range of different dilation rates to the feature map to produce a final feature map maintaining a resolution corresponding to training labels". See updated 35 U.S.C. 103 rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6, 7-9 and 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ("DeepLab: Semantic Image Segmentation with Deep Convolutional Nets, Atrous Convolution, and Fully Connected CRFs") in view of Brand et al. (“Instance-Level Segmentation of Vehicles by Deep Contours”), herein referred to as Brand.

Regarding claim 1, Chen teaches,
 a system comprising a data processor (it is inherent that a processor is needed for neural network operations)
an occluding object contour detection processing module (Fig. 11 shows occluded objects detected and separated from foreground elements), executable by the data processor, the occluding object contour detection processing module being configured to:
receive an input image (Pg. 4, section 3, paragraph 4 and Fig. 6, 11);
produce a feature map from the input image by semantic segmentation (Abstract discloses DeepLab is the State of the Art at semantic segmentation task at the time and Fig. 6, 11 shows object instances separated, which a person having ordinary skill in the art would recognize is a feature map, produced by DeepLab);
apply a range of different dillation rates to the feature map to produce a final feature map (fig. 4 and fig. 7 shows multiple filters with different dilation rates to produce the final map) maintaining a resolution corresponding to training labels (section 3.2, To produce the final result, we bilinearly interpolate the feature maps from the parallel DCNN branches to the original image resolution and fuse them);

use the object shapes to generate contour information of objects and object instances detected in the input image (fig. 10 shows generated object boundaries); and…
Chen does not disclose,
apply the contour information onto the final feature map.
Brand does teach,
 use the object shapes to generate contour information of objects and object instances detected in the input image (fig. 2, middle image shows detecting contours from the feature map, and sections 3.1 teaches detecting contours in the image); and
apply the contour information onto the final feature map (fig. 2, right most image shows the detected contours are applied onto the feature map and filled, and section 3.3 teaches applying the contours to the upscaled feature map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic segmentation and dilated convolution process within a fully convolutional neural network, trained on traffic scenes, to create a dense feature map as taught by Chen to further include generating contour information and applying it onto an upscaled feature map within a fully convolutional network as taught by Brand. One would be motivated to generate contour information and then applying the contour information onto the feature map because the detection and segmentation of objects into their single instances is an important task on the path towards full understanding of traffic scenes (Brand, introduction, par. 1).



Regarding claim 3, Chen in view of Brand teaches all elements of claim 1. Chen further teaches the semantic segmentation is performed by a deep convolutional neural network (Abstract, DeepLab is a DCNN) trained on a dataset configured for a traffic environment (Section 4.4, based on Cityscape data).

Regarding claim 4, Chen in view of Brand teaches all elements of claim 1. Chen further the system of claim 1 being configured to operate within a fully convolutional network (FCN) (Pg. 2, paragraph 3, transforming all full connected layers to fully convolutional network and pg. 4, section 3, paragraph 1).

Regarding claim 5, Chen in view of Brand teaches all elements of claim 1. Chen further teaches the contour information is produced without the use of bounding boxes (section 3.1-3.3, contour information is produced by Atrous convolution, pyramid pooling and CRFs and Fig. 5 shows no bounding boxes are used in producing contour information).

Regarding claim 6, Chen in view of Brand teaches all elements of claim 1. 
Chen does not teach the contour information is used by an autonomous control subsystem to control a vehicle without a driver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a feature map using a deep convolutional neural network trained on a dataset configured for a traffic environment and then generating contour information and applying it to the feature map as taught by Chen in view of Brand to further include an autonomous vehicle using the contour information to control a vehicle as taught by Brand. One would be motivated to have the contour information used by an autonomous control subsystem to control a vehicle without a driver because the detection and segmentation of objects into their single instances (contours) is an important task on the path towards full understanding of traffic scenes and in the context of autonomous driving, a full scene understanding of the environment is crucial and objects must be recognized for collision avoidance and path planning (Brand, Introduction paragraph 1).

Regarding claim 7, Chen teaches,
 a method comprising:
receiving an input image (Pg. 4, section 3, paragraph 4 and Fig. 6, 11);
producing a feature map from the input image by semantic segmentation (Abstract discloses DeepLab is the State of the Art at semantic segmentation task at the time and Fig. 1 and 6 shows feature map created by DeepLab);

using object shapes from the training labels to match objects detected in the input image (introduction, pg. 2, left hand column, second to last paragraph and fig. 1);
using the object shapes to generate contour information of objects and object instances detected in the input image (fig. 10 shows generated object boundaries); and…
Chen does not disclose,
applying the contour information onto the final feature map.
Brand does teach,
 using the object shapes to generate contour information of objects and object instances detected in the input image (fig. 2, middle image shows detecting contours from the feature map, and sections 3.1 teaches detecting contours in the image); and
applying the contour information onto the final feature map (fig. 2, right most image shows the detected contours are applied onto the feature map and filled, and section 3.3 teaches applying the contours to the upscaled feature map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic segmentation and dilated convolution process within a fully convolutional neural network, trained on traffic scenes, to create a dense feature map as taught by Chen to further include generating contour information and applying it onto an upscaled feature map 

Regarding claim 8, Chen in view of Brand teaches all elements of claim 7. Chen further teaches wherein the range of different dilation rates are applied in an encoding phase (section 3.1, pg. 5, par. 1, We have adopted instead a hybrid approach that strikes a good efficiency/accuracy trade-off, using atrous convolution to increase by a factor of 4 the density of computed feature maps and Conclusion, atrous spatial pyramid pooling, which encodes objects as well as image context at multiple scales).

Regarding claim 9, Chen in view of Brand teaches all elements of claim 7. Chen further teaches applying convolutional operations directly on the feature map to generate a pixel- wise prediction map (section 3.1 and fig. 3, feature extraction with atrous convolution applied on a high resolution input feature map).

Regarding claim 12, Chen in view of Brand teaches all elements of claim 7. 
Chen does not teach the contour information is used by an autonomous vehicle motion planner to control a vehicle without a driver.
Brand teaches the contour information is used by an autonomous vehicle motion planner to control a vehicle without a driver (introduction, In the context of autonomous driving, a full scene understanding of the environment is also crucial, because objects must be recognized for collision avoidance and path planning. This is saying being able to detect individual instances of objects (through 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a feature map using a deep convolutional neural network trained on a dataset configured for a traffic environment and then generating contour information and applying it to the feature map as taught by Chen in view of Brand to further include an autonomous vehicle using the contour information to control a vehicle as taught by Brand. One would be motivated to have the contour information used by an autonomous control subsystem to control a vehicle without a driver because the detection and segmentation of objects into their single instances (contours) is an important task on the path towards full understanding of traffic scenes and in the context of autonomous driving, a full scene understanding of the environment is crucial and objects must be recognized for collision avoidance and path planning (Brand, Introduction paragraph 1).

Regarding claim 13, Chen teaches,
A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine (a memory storing instructions operated by a machine is inherent for operating a neural network) to:
receive an input image (Pg. 4, section 3, paragraph 4 and Fig. 6, 11);
produce a feature map from the input image by semantic segmentation (Abstract discloses DeepLab is the State of the Art at semantic segmentation task at the time and Fig. 6, 11 shows object instances separated, which a person having ordinary skill in the art would recognize is a feature map, produced by DeepLab);

use object shapes from the training labels to match objects detected in the input image (introduction, pg. 2, left hand column, second to last paragraph and fig. 1);
use the object shapes to generate contour information of objects and object instances detected in the input image (fig. 10 shows generated object boundaries); and…
Chen does not disclose,
apply the contour information onto the final feature map.
Brand does teach,
 use the object shapes to generate contour information of objects and object instances detected in the input image (fig. 2, middle image shows detecting contours from the feature map, and sections 3.1 teaches detecting contours in the image); and
apply the contour information onto the final feature map (fig. 2, right most image shows the detected contours are applied onto the feature map and filled, and section 3.3 teaches applying the contours to the upscaled feature map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semantic segmentation and dilated convolution process within a fully convolutional neural network, trained on traffic scenes, to create a dense feature map as taught by Chen to further include generating contour information and applying it onto an upscaled feature map 

Regarding claim 14, Chen in view of Brand teaches all elements of claim 13. Chen further teaches the non-transitory machine-useable storage medium of claim 13 being configured to apply a range of different dilation rates as part of the convolution operation (fig. 4 and fig. 7 shows multiple dilation rates used in Atrous convolution).

Regarding claim 15, Chen in view of Brand teaches all elements of claim 13. Chen further teaches the semantic segmentation is performed by a deep convolutional neural network trained (introduction, pg. 2, left hand column second to last paragraph, deep convolutional neural network trained in the task of image classification is re-purposed to the task of semantic segmentation) on a Cityscape dataset (section 4.4 and fig. 13).

Regarding claim 16, Chen in view of Brand teaches all elements of claim 13. Chen further teaches the non-transitory machine-useable storage medium of claim 13 being configured to use Conditional Random Fields (CRFs) (pg. 6, section 3.3, left hand column, using CRFs to produce accurate semantic segmentation results and recover object boundaries at a level of detail).

Regarding claim 18, Chen in view of Brand teaches all elements of claim 13. 

Brand teaches the contour information is used by an autonomous vehicle motion planner to plan a route for an autonomous vehicle (introduction, In the context of autonomous driving, a full scene understanding of the environment is also crucial, because objects must be recognized for collision avoidance and path planning. This is saying being able to detect individual instances of objects (through the use of contour information) is needed for the implementation of collision avoidance and path planning. In autonomous vehicles, collision avoidance and path planning are implemented to control the vehicle) in a similar environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating a feature map using a deep convolutional neural network trained on a dataset configured for a traffic environment and then generating contour information and applying it to the feature map as taught by Chen in view of Brand to further include an autonomous vehicle using the contour information to control a vehicle as taught by Brand. One would be motivated to have the contour information used by an autonomous control subsystem to control a vehicle without a driver because the detection and segmentation of objects into their single instances (contours) is an important task on the path towards full understanding of traffic scenes and in the context of autonomous driving, a full scene understanding of the environment is crucial and objects must be recognized for collision avoidance and path planning (Brand, Introduction paragraph 1).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Brand and in further view of Zitnick et al. ("Edge Boxes: Locating Object Proposals from Edges"), herein referred to as Zitnick.
Chen in view of Brand teaches all elements of claim 13.
Chen in view of Brand does not teach the contour information is produced in addition to the use of bounding boxes.
Zitnick does teach the contour information is produced in addition to the use of bounding boxes (Fig. 1 shows contour information being produced and additionally bounding boxes are also used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for producing contour information as taught by Chen in view of Brand to further include producing contour information and also using boundary boxes as taught by Zitnick. One would be motivated to do this because the number of contours wholly enclosed by a bounding box is indicative of the likelihood of the box containing an object (Zitnick, pg. 3, par. 2).  One would want to determine the likelihood of a box containing an object because this allows the system to instead of searching for an object at every image location and scale, a set of object bounding box proposals is first generated which reduces the set of positions that need to be further analyzed (Zitnick, introduction, par. 1). 

Allowable Subject Matter
Claims 10-11 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, this claim recites using dense upsampling convolution (DUC) with the semantic segmentation. The prior art does not teach the specific steps for performing the DUC operation as claimed and disclosed in the specification.
Regarding claim 11, this claim recites using a range of dilation rates including hybrid dilated convolution (HDC) with the semantic segmentation. The prior art does not appear to teach the specific steps for performing the HDC operation as claimed and disclosed in the specification.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (US 20190228529) teaches performing image segmentation within a FCN and the performing dilated convolution with a different dilation for each layer.
Sun et al. (US 9858496) teaches generating a convolutional feature map and then creating object proposals on the feature map.
Yu et al. (CN 105787482) teaches using a DCNN to obtain target outline image segmentation for automobile contour segmentation application.
Yu et al. (“MULTI-SCALE CONTEXT AGGREGATION BY DILATED CONVOLUTIONS”) teaches semantic segmentation with dilated convolutions using a common dilation factor relationship. 
Liang et al. ("Proposal-free Network for Instance-level Object Segmentation") teaches generating contour information from a segmented feature map and applying the contour information to the feature map to create instance level segmentation feature maps within a DCNN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        




/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665